UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1170



KAMAL BITTAR,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-166-769)


Submitted:   October 31, 2006            Decided:   November 22, 2006


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Gary Shulman, SHULMAN & WEISS, L.L.P., Paterson, New Jersey,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
Michelle Gorden Latour, Assistant Director, Jennifer J. Keeney,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kamal Bittar, a native and citizen of Syria, petitions

for   review    of   an   order    of   the   Board   of   Immigration    Appeals

(“Board”) denying his motion to reopen immigration proceedings. We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion to reopen.

See 8 C.F.R. § 1003.2(a) (2006); Stewart v. INS, 181 F.3d 587, 595

(4th Cir. 1999).      Accordingly, we deny the petition for review for

the   reasons    stated    by     the   Board.    See      In   re:   Bittar,   No.

A72-166-769 (B.I.A. Jan. 11, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 PETITION DENIED




                                        - 2 -